Citation Nr: 0003317	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right ankle sprain, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids and hypertrophic anal papilla.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to February 
1950, from April 1951 to April 1953, and from December 1954 
to January 1958, for a total active service period of 8 years 
and 1 day.  His decorations include the Korean Service Medal 
with one bronze service star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 10 
percent disabling was denied for sprained ankle, right, with 
residual swelling and deformity of the talus, and an 
increased (compensable) evaluation was denied for hemorrhoids 
and hypertrophic anal papilla.  


FINDINGS OF FACT

1.  Residuals of right ankle sprain currently manifested by 
normal range of motion in the right ankle, with subjective 
complaints of intermittent pain, crepitus, findings of 
tenderness on extremes of range of motion, and x-ray evidence 
of early osteoarthritis.  

2.  There is no evidence of current hemorrhoidal disease or 
anal papillae.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for residuals of right 
ankle sprain.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.40, 4.59, 4.71(a), Diagnostic Codes 5003, 5271 
(1999).  

2.  The schedular criteria for an increased (compensable) 
evaluation have not been met for hemorrhoids and hypertrophic 
anal papilla.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code 7336 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claims are plausible.  See Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The record does not indicate the 
need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).


Residuals of right ankle sprain, to include deformity of the 
talus

Initially, the Board notes that the veteran's accredited 
representative has argued that 
the recent VA orthopedic examination, conducted in January 
1998, is inadequate as the examiner failed to provide the 
right ankle motion in range of degrees; the veteran's 
complaints of right ankle pain were not addressed; and no 
right ankle x-ray was available for review.  

Having reviewed the record, however, the Board is satisfied 
that the recent VA examination is sufficient for rating 
purposes.  Specifically, the record does include the report 
of the right ankle x-rays conducted at the time of the 
examination, contrary to the representative's contentions.  
Furthermore, the examiner did describe the veteran's 
complaints of pain and findings of crepitus in the right 
ankle when discussing the current symptomatology.  In 
addition, the Board finds that it would not be necessary in 
this instance to specify range of motion in actual degrees, 
as no limitation of motion was demonstrated and the examiner 
so stated.  Finally, the examiner indicates in the 
examination report that he was aware of the necessity of 
describing any findings relative to functional loss due to 
pain in the right ankle.  For these reasons, the Board finds 
that the recent VA examination conducted in January 1998 was 
adequate for rating purposes, and that a remand for a new 
examination at this time would only result in unnecessary 
delay in adjudication of the veteran's appeal.  


Evidence and Background

Service medical records show treatment for a right ankle 
sprain in April 1949, an injury which occurred when the 
veteran was jumping from a pier to a boat.  He was also 
treated for a right ankle sprain in November 1951, after 
slipping and falling on the steps of a building.  In March 
1956, treatment is shown for a right ankle sprain after the 
veteran injured the ankle while playing softball.  The report 
of the veteran's January 1958 discharge examination shows a 
notation of weakened supports to right ankle with regard to 
the lower extremities.  

On VA examination in November 1965, the veteran reported that 
he had sprained his right ankle in 1951, and he had 
experienced continued swelling since the time of the original 
injury.  He also reported that he had reinjured the ankle 
numerous times.  Objective findings included swelling and 
tenderness in the region of the lateral malleolus.  The 
report shows an impression of sprain, severe, recent, right 
ankle with limitation of motion and residual swelling.  

In December 1965, service connection was granted for sprain, 
right ankle, limitation of motion, and swelling, with 
assignment of a 10 percent evaluation under Diagnostic Code 
5271.  

On VA examination in December 1970, findings included 
tenderness in the external malleolus with crepitus on 
movement.  Diagnosis is shown as early osteoarthritis, very 
moderate, post-traumatic, no loss of joint motion.  On right 
ankle x-ray in December 1970, findings included a small bony 
excrescence on the anterior surface of the astragalus and 
some calcific deposit at the lower anterior margin of the 
tibia, suggestive of old injury.  On VA orthopedic 
examination in November 1971, an impression of history of 
severe sprain of right ankle, with residual traumatic 
arthritis and moderate disability, is shown.  A May 1976 
hospital report shows a diagnosis of osteoarthritis, right 
ankle, with objective findings of slight tenderness.  

On VA examination in August 1976, a diagnosis of chronic 
sprain of the right ankle was given.  The report of an August 
1976 right ankle x-ray shows findings of old evidence of 
injury to the right ankle, with deformity of the talus.  

A March 1994 VA outpatient treatment record shows that the 
veteran gave a history of right ankle pain since an injury 30 
years before.  

A March 1995 hospital report shows that the veteran was 
hospitalized for treatment of various medical disorders, 
including insulin dependent diabetes mellitus and 
degenerative joint disease.  Findings on admission physical 
included trace pitting edema over both ankles.  Additional VA 
treatment records, dated in the 1990's, show that the veteran 
was followed by Podiatry for problems with his feet 
(including numbness, tingling, and onychomycosis), related to 
diabetic neuropathy. 

In January 1998, the veteran was afforded a VA joints 
examination.  The veteran's clinical records were reviewed by 
the examiner, and the examiner also noted that he had been 
asked to include findings of any functional loss due to pain 
in the examination report.  It was noted that the veteran 
complained of intermittent right ankle pain and right ankle 
stiffness since approximately 1956.  Current symptomatology 
included pain and stiffness in the right ankle without known 
joint swelling, with intermittent crepitus in involved 
joints.  The veteran denied other joint related symptoms.  On 
physical examination, range of motion in all joints other 
than the right shoulder was normal with tenderness in the 
right ankle on extreme motion.  The examiner stated that "no 
other abnormal findings were noted."  Diagnoses included 
degenerative joint disease/osteoarthritis of the right ankle.  

The record includes the January 1998 report of a right ankle 
x-ray.  Findings include very early, very minimal 
osteoarthritic change with some spur formation on the talus.  
The ankle mortis was well-preserved.  An impression of very 
early, very minimal osteoarthritis is shown.  


Analysis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

A diagnosis of traumatic arthritis has been shown with regard 
to the veteran's right ankle disability, and osteoarthritis 
has been confirmed by x-ray.  Diagnostic Code 5010 pertains 
to traumatic arthritis, which is evaluated under the criteria 
for degenerative arthritis as found in Diagnostic Code 5003.  
Diagnostic Code 5003 indicates that the rating should be 
assigned based on the limitation of motion under the 
appropriate diagnostic code for the joint involved, or in 
this case under Diagnostic Code 5271 for limitation of ankle 
motion.  

The veteran is currently receiving 10 percent based on 
moderate limitation of ankle motion under Diagnostic Code 
5271, and the next highest, or 20 percent evaluation requires 
evidence of marked limitation of ankle motion.  Also, a 
rating in excess of 10 percent is available where there is 
objective evidence of ankylosis.  See Diagnostic Code 5270 
(1999).

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for the veteran's right ankle disability at this time.  
Specifically, the evidence does not demonstrate the presence 
of marked limitation of motion in the right ankle.  The VA 
outpatient treatment records are negative for treatment or 
complaints specific to the right ankle, and on recent VA 
examination, the degree of range of motion in the right ankle 
was within normal limits.  Although objective findings and 
current symptomatology include right ankle crepitus, 
tenderness on extremes of motion, and complaints of 
intermittent pain, the Board is of the opinion that this 
pathology is adequately compensated by the current 10 percent 
evaluation assigned under Diagnostic Code 5271, which 
corresponds to a moderate limitation of motion or moderate 
degree of ankle disability.  In the absence of evidence 
showing that the veteran's right ankle is currently 
productive of marked limitation of motion in the right ankle 
or other evidence of a marked right ankle disability, the 
Board cannot conclude that the criteria have been met for a 
higher rating as contemplated by the Schedule.

In making its decision, the Board has also considered the 
propriety of assigning a higher evaluation on the basis of 
additional disability and functional loss resulting from 
pain, as provided for in the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, supra.  In the Board's view, the 
recent VA outpatient treatment records and the VA examination 
report do not indicate an additional degree of disability 
attributable to the veteran's service-connected right ankle 
disorder.  The Board notes that the VA examiner did not make 
a finding of functional loss in the right ankle as a result 
of pain, although he stated in the examination report that he 
had been expressly asked to indicate any such findings, and 
the reports of recent treatment are not suggestive of any 
such functional impairment.  Thus, the current objective 
findings with regard to the veteran's right ankle (tenderness 
on extreme motion, crepitus, and complaints of pain), have 
not been shown to be productive of additional disability or 
functional impairment in excess of 10 percent evaluation 
which is currently assigned.  

The Board also notes that in the absence of evidence 
demonstrating the presence of ankylosis in the right ankle, 
there is no basis for assignment of an increased evaluation 
for the veteran's right ankle disability under Diagnostic 
Code 5270.  

For the reasons stated above, therefore, the Board finds that 
the schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for the veteran's right 
ankle disability.  Accordingly, the veteran's claim for an 
increased evaluation must be denied.  

In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign extra-
schedular evaluations under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  However, there has been no showing that 
service-connected disability has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The Board notes that there is no indication 
that the disorder has cause the veteran to be hospitalized 
since his separation from service.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Hemorrhoids and hypertrophic anal papilla

Service medical records show treatment for chronic 
hemorrhoids, and a notation of hemorrhoids is shown on the 
January 1958 discharge examination with regard to the anus 
and rectum.  

A January 1965 VA examination shows a diagnosis of 
hypertrophied anal papillae, symptomatic, unable to visualize 
or feel hemorrhoids.  In December 1965, service connection 
was granted for hemorrhoids and hypertrophic anal papillae.  

The criteria for evaluation of external or internal 
hemorrhoids are set forth in the Schedule in Diagnostic Code 
7336, which provides for a zero percent (noncompensable) 
evaluation for mild or moderate external or internal 
hemorrhoids. A 10 percent evaluation requires large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences, and a 20 percent 
evaluation requires evidence of persistent bleeding and with 
secondary anemia, or with fissures. 38 C.F.R. Part 4, Code 
7336 (1999).

Having reviewed the record, the Board has concluded that the 
preponderance of the available evidence weighs against a 
finding that a compensable evaluation is warranted for the 
veteran's service-connected hemorrhoids and hypertrophic anal 
papillae.  A 1997 outpatient record shows that the veteran 
complained of blood in his urine the previous Saturday 
morning, and a diagnosis of hematuria is shown.  However, 
there is no evidence in the recent outpatient or hospital 
records of treatment or complaints for symptomatology 
attributable to a hemorrhoidal disorder.  On VA examination 
in January 1998, the veteran gave a history of intermittent 
protruding hemorrhoids with occasional mild bright red rectal 
bleeding since the time of his military service.  He reported 
frequent anal discomfort and perianal pruritus but denied any 
other anorectal and/or colonic symptomatology except for 
intermittent constipation.  On examination, there was no 
evidence of visible external hemorrhoidal tags, and the 
examiner provided a diagnosis of intermittent protruding 
hemorrhoids without current clinical evidence of any 
hemorrhoidal disease.  

Thus, the evidence does not suggest that the veteran's 
complaints of intermittent hemorrhoids and anal discomfort 
are currently manifested to the degree of severity which is 
contemplated for a compensable evaluation under the schedular 
criteria.  Specifically, there was no evidence of 
hemorrhoidal disease on VA examination of the anus and rectum 
and outpatient treatment records are negative for treatment 
specific to hemorrhoids and anal papillae.  As a result, the 
evidence does not suggest the presence of large, irreducible, 
or thrombotic hemorrhoids or similar symptomatology 
associated with anal papillae which could serve as the basis 
for the assignment of a compensable evaluation for this 
disability.  

For the reasons stated above, the Board has concluded that 
the evidence does not demonstrate the current manifestation 
of symptomatology which is sufficient to support the 
assignment of an increased evaluation for hemorrhoids under 
the appropriate diagnostic criteria.  As the preponderance of 
the evidence is unfavorable, the veteran's claim for an 
increased evaluation must be denied.  

In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign extra-
schedular evaluations under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  However, there has been no showing that 
service-connected disability has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The Board notes that there is no indication 
that the disorder has cause the veteran to be hospitalized 
since his separation from service.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 10 percent disabling is denied for 
residuals of a right ankle sprain.

An increased (compensable) evaluation is denied for 
hemorrhoids and hypertrophic anal papilla.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

